Title: From Benjamin Franklin to John Foxcroft, 4 February 1772
From: Franklin, Benjamin
To: Foxcroft, John


Dear Friend,
London, Feb. 4. 1772
I have written two or three small Letters to you since my Return from Ireland and Scotland. I now have before me your Favours of Oct. 1. Nov. 5. and Nov. 13.
Mr. Todd has not yet shewn me that which you wrote to him about the New Colony, tho’ he mention’d it, and will let me see it, I suppose, when I call on him. I told you in one of mine, that he had advanced for your Share what has been paid by others, tho’ I was ready to do [it?] and shall in the whole Affair take the same Care of your Interest as of my own. You take Notice that “Mr. Wharton’s Friends will not allow me any Merit in this Transaction but insist the Whole is owing to his superior Abilities.” It is a common Error in Friends when they would extoll their Friend, to make Comparisons and depreciate the Merit of others. It was not necessary for his Friends to do so in this Case. Mr. Wharton will in Truth have a good deal of Merit in the Affair if it succeeds, he having been exceedingly active and industrious in soliciting it, and in drawing up Memorials and Papers to support the Application, remove objections, &c. But tho’ I have not been equally active (it not being thought proper that I should appear much in the Solicitation since I became a little obnoxious to the Ministry on Account of my Letters to America) yet I suppose my Advice may have been thought of some Use since it has been ask’d on every Step, and I believe that being longer and better known here than Mr. Wharton, I may have lent some Weight to his Negociations by joining in the Affair; from the greater Confidence Men are apt to place in one they know than in a Stranger. However, as I neither ask or expect any particular Consideration for any Service I may have done, and only think I ought to escape Censure, I shall not enlarge on this invidious Topic. Let us all do our Endeavours in our several Capacitys for the common Service, and if one has the Ability or Opportunity of doing more for his Friends than another, let him think that a Happiness and be satisfied. The Business is not yet quite compleated, as many Things happen between the Cup and the Lip, perhaps there may be nothing of this kind for Friends to dispute about. For if no body should receive any Benefit, there will be no Scrambling for the Honour.
Stavers is in the Wrong to talk of my promising him the Rider’s Place again. I only told him that I would, (as he requested it) recommend him to Mr. Hubbard, to be replac’d if it could be done without Impropriety or Inconveniency. This I did, and the rather as I had always understood him to have been a good honest punctual Rider. His Behaviour to you intitles him to no Favour, and I believe any Application he may make here, will be to little purpose.
In yours from N York, of July 3. You mention’d your Intention of purchasing a Bill to send hither, as soon as you return’d home from your Journey. I have not since receiv’d any from you, which I only take notice of to you, that if you have sent one you may not blame me for not acknowledging the Receipt of it.
In mine of April 20. I explain’d to you what I had before mentioned, that in settling our private Account I had paid you the Sum of £389 (or thereabouts) in my own Wrong, having before paid it for you to the General Post Office. I hope that since you have receiv’d your Books and look’d over the Accounts you are satisfy’d of this. I am anxious for your Answer upon it, the Sum being large, and what cannot prudently for you [or] me be left long without an Adjustment. My Love to my Daughter, and Compliments to your Brother. I am ever, my dear Friend Yours most affectionately
B Franklin
Mr Foxcroft
